Title: To George Washington from Clement Biddle, 16 March 1788
From: Biddle, Clement
To: Washington, George



March 16. 1788

My last of 5 covered four hundred Dollars in Bank Post Notes which I hope Came safe to your Hands since whch I am favd with yo[ur]s of 3 & 5d—I have accordingly put on bd the sloop Polly Ellwd in addition to the Volume of Newspapers & 2 Casks Grass seed, 2 Spinning wheels & 1 Box of 12 Wool Cards—this Vessel has staid much longer than expectd but as she has at last sail’d this Day I hope she will be with you in time for the Grass seed—As I had put 25 Bushels of Clover seed more than first ordered it answers to your Additional Order of one hundred pounds weight of that article I have made diligent search for Livery Lace but not being able to find any in the shops or Stores that would answer, a man has engaged to make 40 yards but not in time for the Conveyance—Capt. Stewart is hourly expected and will be another good Conveyance for Powtomack I forwarded the Letters for Thomas Smith Esq. by a Mr Semple who was going to Carlisle just as I recd it—That for General Wilkinson shall go by first safe Conveyance—I delivered the Letters to Mr Peters & desired him to send the harrow when finished to me & I wod pay for & forward it—The Pennsa Herald being discontinued I paid up your Subscription £1.14.2 & to Mr Carey for the museum 9/—Mr Dunlap to whom I delivered your thanks for the volume of Papers says that those from his Office not reaching you since your Return has been owing to some new regulation in the Post office but he has put up a Bundle of the past which I have sent by Capt. Ellwood & he has promised to Cover your Papers by each Post & Mr Bryson Dep. Post Master Genl has Promised to forward them in the Mail.1 have inclosed the Bill of Lading of the Goods by Cap. Ellwood which must be sent to Alexandria to enter & receive them—the whole being of the manufacture of this State the Cap. has the necessary Certificates to save duties.

The Certife to save the Duties I thought proper to keep from the Captain & inclose it to you herein.

C. Biddle

